Opinion by
Oklady, P. J.,
The plaintiff filed a bill in equity, praying for a decree to reinstate her to membership, and to her right as a member, of Council No. 85, of Pennsylvania, Daughters of Liberty, a beneficial unincorporated society or association, from which she had been expelled.
The case was disposed of on bill, answer and testimony produced by each side, and after a full hearing the bill was dismissed at the plaintiff’s costs. The opinion filed, includes the pleadings in full, the conclusions of fact and of law under which the court decided the question, and concluded as follows: “Even should this conclusion be incorrect, her proper remedy was by mandamus for reinstatement, and therefore, under no circumstances could she maintain this bill.” With this we do not agree, and feel that the remedy selected by the plaintiff, a bill in equity, was the proper one, and that the case was correctly decided under the pleadings and proof, but to prevent any misunderstanding of our decision, we feel that this feature of the case should be noticed. We said in Manning v. Klein, 1 Pa. Superior Ct. 210, that the several Courts of Common Pleas, under the Act of June 13, 1836, P. L. 784, Section 13, par. 5, have jurisdiction and powers of a Court of Chancery, so far as relates to “the supervision and control of all corporations other than those of a municipal character, and unincorporated societies or associations and partnerships.” This was supported by the cases therein cited: Foley v. Tovey, 54 Pa. 190, and Wolf v. Commonwealth, ex rel., 64 Pa. 252, *256in which case the action was by mandamus and, in reversing the judgment, the Supreme Court, by Agnew, J., held, “I find no instance of a writ of mandamus issued by the Court of Common Pleas, to individuals in their private relations, or to associations having no chartered powers, which has reached this court and been supported.” See also Gass’s App., 73 Pa. 39. The authority of the Courts of Common Pleas to issue writs of mandamus is limited by the cases enumerated in the act: Commonwealth v. Wickersham, 90 Pa. 311; Commonwealth v. Barnett, 199 Pa. 161. This conclusion, as to her remedy, however, is not a fatal error, as the case was rightly decided, independent of this view of the court. As a general rule, the courts are reluctant to interfere with the contentions and quarrels of members of voluntary associations as long as their government is fairly and honestly administered, and never will do so as long as the complaining member has an unexhausted remedy within the association itself. The constitution and by-laws of such an association constitute a contract by which its. members are alike shielded and bound, and when not in contravention of public law or some principal of public policy will be enforced; with the power to enact by-laws goes, of necessity the power to enforce them by reasonable penalties.
The facts of the case are so fully reviewed in the opinion .filed in the court below that it is not necessary to restate them, and the authorities cited therein fully warrant the conclusion reached. If the trial before the council was not as complete as the plaintiff desired, it was largely due to her own insubordination when she was before that body, and having full knowledge of the charge against her, she is bound by the trial as provided in the by-laws of her association.
The bill was properly dismissed and the decree is affirmed.